UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51198 GLOBAL GREEN SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA20-8616221 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 789 West Pender Street, Suite 1010 Vancouver, British Columbia Canada V6C 1H2 (Address of principal executive offices) (604) 408-0153 Toll Free (866) 408-0153 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 47,286,099 as of July 8, 2010 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. GLOBAL GREEN SOLUTIONS INC. (A Development Stage Company) INTERIM CONSOLIDATED BALANCE SHEETS (Unaudited) (Stated in U.S. Dollars) MAY 31 NOVEMBER 30 ASSETS Current Cash $ $ Amounts receivable Prepaid expenses Equipment $ $ LIABILITIES Current Accounts payable and accrued liabilities (Note 8) $ $ Convertible notes (Note 4) Loans payable (Note 5) Project Funding Advances (Note 3(b)) Commitments And Contractual Obligations (Note 9) Subsequent Events (Note 13) STOCKHOLDERS’ DEFICIENCY Capital Stock (Note 7) Authorized: 100,000,000 Common shares, par value $0.00001 per share Issued and outstanding: 47,286,099 common shares at May 31, 2010 46,461,099 common shares at November 30, 2009 Additional Paid-In Capital Shares To Be Issued (Note 7) Share Purchase Warrants Deferred Compensation Deficit Accumulated During The Development Stage Global Green Solutions Inc. Stockholders’ Deficiency Non-controlling Interests’ Deficiency (Note 6) - Total Deficiency $ $ The accompanying condensed notes are an integral part of these interim consolidated financial statements. F-1 1 GLOBAL GREEN SOLUTIONS INC. (A Development Stage Company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE THREE MONTHS SIX MONTHS PERIOD FROM ENDED ENDED INCEPTION MAY 31 MAY 31 JUNE 10, 2003 to MAY 31, 2010 Revenue $ - $ - $ - $ - $ - Operating Expenses Consulting fees (Note 8) Finance charges Interest and bank charges Office and sundry (Note 8) Professional fees Project development expenses Stock-based compensation Operating Loss, before Other Income (Expense) and Non-controlling Interests Other Income (Expense) Impairment of advances (Note 3 (a)) - Impairment of intangibles - Interest income - - - Loss Before Non-controlling Interests Net Income Attributable To Non-controlling Interests Net Loss Attributable to Global Green Solutions Inc. $ Basic And Diluted Loss Per Common Share $ Weighted Average Number Of Common Shares Outstanding The accompanying condensed notes are an integral part of these interim consolidated financial statements. F-2 2 GLOBAL GREEN SOLUTIONS INC. (A Development Stage Company) INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM SIX MONTHS ENDED INCEPTION MAY 31 JUNE 10, 2003 to MAY 31, 2010 Cash Flows (Used In) Provided By: Operating Activities Net loss attributable to Global Green Solutions Inc. $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation Non-controlling interests in operations of consolidated subsidiaries ) ) ) Non-cash finance charges Stock-based compensation Non-cash consulting services Non-cash license fee - - Non-cash settlement - - Non-cash project development expense recovery - - ) Accrued interest Impairment of intangible assets - - Impairment of advances - - Changes to operating assets and liabilities Amounts receivable ) ) Prepaid expenses ) ) Accounts payable and accrued liabilities ) ) ) Investing Activities Acquisition of equipment and intangible asset ) - ) Pilot project facilities and equipment - - ) ) - ) Financing Activities Issue of share capital, net of issuance costs - - Net proceeds from convertible notes Advances from minority interest Loan advances (repayments) - net Project funding advances Increase (Decrease) In Cash ) Cash, Beginning Of Period - Cash, End Of Period $ $ $ Supplemental Information Cash Activities: Interest paid $
